Title: To George Washington from William Fitzhugh, 13 October 1776
From: Fitzhugh, William
To: Washington, George



Dear Sir
Annapolis Maryland October 13th 1776.

I had the Honor to recieve your favr of the 5th Inst. & am much Oblig’d to you.
I hope you will forgive the trouble I have Given, & may Hereafter Give you by recommendations, & Shew no more regard to them, than you think, or may know they Deserve, As in my Scituation, I have many Applications, which might be thought unfriendly to reject, you may However, be Assur’d, That I will not Name to you a man whom I do not know or believe to be Worthy.
I Suppose Lieutenant Steward If he Deserves it, will be promoted in the Corps to which he belongs, & wth respect to Wilkinson, who I verily believe is a young Fellow of Great Merrit, I will Endeavor, as you are Pleas’d to Advise, to get Him Provided for in The Battalions to be rais’d Here, But in the Intrim, As I presume you have frequent Communication wth General Gates, or the Commanding Offr of the Northern Department, I shou’d be much Oblig’d to you for Making mention of Him, refering to His Conduct & Behaviour.

This Convention have now Sent Commissioners to your Camp, to Incorporate our Independant Compys & to form into Battalions, Such of Our Flying Camp as will Enter, on the Terms & Conditions, Directed by Congress, for the Continental Army, And Carry wth them, Blank Commissions, for such Officers, who will Continue, or may be promoted: I cannot say, that Confering such a Trust, was Intirely Agreeable to Me, But as it cou’d not be Avoided, I mov’d for & Carried, an Instruction “That the Commissioners be Instructed to Consult with & Take The Advice of His Excellency Genl Washington respecting the Promotion or Appointment of Officers:[”] This I Immagine, will Guard against an Evil, which their want of Experience & knowledge in Military Affairs, Perhaps cou’d not have been Avoided; As my Particular friend Genl Beall is of the Flying Camp, & The Term of their Service will Expire on the first Day of December Next, I cou’d Wish to have had Him Appointed Collo. of the Incorporated Independant Compys, But it was thought it might be Injurious to the Field Officers of Collo. Smallwoods Regiment, However, If a Battalion is form’d out of The Flying Camp, & remainder of the Independant Compys now with you, For the Continental Service, The Brigadier (If He will Accept it) Ought of Course to have the Command. It wou’d be a Pity, & a real Loss to the Service, If so Valuable an Officer as Beall, Shou’d be Discharg’d from it, As must be the Case, at the Expiration of the Term of the Flying Camp, Unless some provision is made for Him; I believe this Gentleman had the Honor to be known by you in former Service, & therefore will not Say more of Him at Present, His Brigade Majr is a Brave young Man, & I hope will be provided for in the New Corps.
I am Glad your Loss on Evacuateing New york, was not Greater than you mention, It is Less than I fear’d and Expected; I never look’d on New york, As a Place Tenable against an Enemy Commanding the Water, Even, If their Land Force had been Inferior to what it was, & I heartily rejoyce, at your having made so Good a Retreat from it, But am Still Distress’d to think of your Winter Quarters, Considering the Want of Tents warm Cloathing, &c., Yet, As Many reinforcements are going to you, & I trust will be provided with every thing Necessary, I Doubt not, but that you will be able to keep your Adversaries within Due

Bounds this Campaign, & that they will be Sick of their Enterprize Before the Middle of next Summer.
I am Sorry to find that the Delay of Congress, to Settle a Confederation has Created some Jealousy & Uneasiness, But hope it will not be Attended by any Evil Consequences; I believe Our Convention now Setting, will Remonstrate with Congress, on the Subject of Crown Lands in the Different States, not Already Granted or Located. As there is an Oppinion Held up, That all such Lands, Ought to be Apply’d, to Defray the Genl Expence of the United States in the War.
We have Order’d Eight Battalions for the Continental Army, Including Our Troops already Sent, or Such of them as will Engage During the War, to be rais’d Immediately, & have no Doubt of their being Compleated in Proper time, As the Inhabitants of This State Appear to Me, to have a Warm Zeal for the Cause of America.
I was Apply’d to by many Members of Convention to go as one of the Commissioners to New york, & Shou’d have been Exceeding Happy in the Oppertunity, of Paying my Personal Respects to you, But am so very blind, that I can Scarcely Walk aCross a Room, & as Matters of Importance must come on, in the Formation of a New Government, Which is now under Consideration, I Did not think Myself at Liberty, or that it wou’d be prudent to leave the Convention at this time, & Therefore Declin’d it.
Mrs Fitzhugh is now with Me, & Joins in Affect. Complts & best Wishes for your Health & Success. I have the Honor to be With sincere Regard Yr Excellencys Affectionate & Oblig’d H. Sert

Willm Fitzhugh


P.S. Permit Me to recommend to your Countenance & Favor, Capt. Thomas Smyth Junr of Collo. Richardsons Battalion Flying Camp. Formerly a Lieutenant in Collo. Smallwoods Regiment, He is a Son of My Particular friend Thomas Smyth Esqr. of Chester Town (who is now a Member of Our Council of Safety & Convention) And is a Brave & Worthy young Gentleman.
This Will be Deliver’d to you by Thomas Contee Esqr. Who

goes to the Camp as One of Our Commissioners. I beg leave to Introduce Him to your Usual Civility.
The Inclosed is a Part of Our Commissioners Instructions, refer’d to in this Letter. Dear Sir yrs Affectionately


Willm Fitzhugh
